Rosenblatt, J., dissents
and votes to reverse the order appealed from, with the following memorandum: If this case involved no more than a question of service by an attorney who is a party to the action, I would vote to affirm the dismissal of the complaint under constraint of the cases relied upon by the majority (but see, Matter of Schodack Concerned Citizens v Town Bd., 148 AD2d 130; American Home Assur. Co. v Morris Indus. Bldrs., 176 AD2d 541). Here, however, the plaintiffs’ attorney served an attorney of the Bank of New York. That attorney signed an acknowledgment of service which stated: "This will acknowledge my receipt this day of service of the following papers in the above captioned matter: Summons, Complaint. I am a person duly authorized by the Bank of New York (Delaware) to accept service of process on its behalf ”. That attorney, an officer of the court, later informed the plaintiffs’ attorney by letter, as follows: "After I signed the acknowledgment of service and you left, I realized that I had *509not noticed that defendant is The Bank of New York (Delaware) ("BNYD”) not The Bank of New York. I am not an employee of BNYD * * * It was mere inadvertence that caused me to acknowledge service on June 2. Notwithstanding the forgoing, I have spoken with counsel of record for BNYD and I can advise you that BNYD will not raise defective service of process as a defense to this action”.
Significantly, the defendant Bank of New York (Delaware) does not dispute the validity of the above waiver. I would conclude that under these circumstances the defendant is precluded from now attacking the validity of the service of process upon it.